Citation Nr: 1626648	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  12-27 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, as secondary to herbicide exposure. 

2.  Entitlement to service connection for erectile dysfunction.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for sleep apnea (also claimed as sleep 
disorders).

6.  Entitlement to earlier effective date for the award of a total rating based on individual employability due to service-connected disabilities (TDIU).

7.  Entitlement to earlier effective date for the award of eligibility to Dependents' Educational Assistance.

8.  Entitlement to earlier effective date for the assignment of a 70 percent disability rating for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from August 1966 to August 1968.  The Veteran also had service in the Naval Reserves. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

The Board notes that, in June 2010, the Veteran submitted a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) appointing AmVets as his representative.  However, in July 2014, the Veteran submitted a VA Form 21-22a (Appointment of Individual as Claimant's Representative) appointing John S. Berry, Jr., as his accredited attorney.  The Board recognizes this change in representation and such is reflected on the title page of this decision.

In his September 2012 substantive appeal, the Veteran requested a Board videoconference hearing before a Veterans Law Judge.  The Veteran was notified in a May 2016 letter that his requested Board hearing was scheduled for June 2016; however, in correspondence dated June 2016, the Veteran, through his attorney, withdrew his hearing request.  See 38 C.F.R. §§ 20.702(d), 20.704(d) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.

The issues of service connection for erectile dysfunction, hypertension, bilateral hearing loss and sleep apnea (also claimed as sleep disorders), as well as the issues of an earlier effective date for the award of TDIU, for eligibility to Dependents' Educational Assistance, and for the assignment of a 70 percent disability rating for PTSD, are all addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with type II diabetes mellitus.
 
2.  Finding his reports credible, the Veteran was exposed to herbicides when he went to shore while stationed on a Navy ship in Vietnam.

CONCLUSION OF LAW

The criteria for service connection for type II diabetes mellitus, as secondary to herbicide exposure, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant service connection for type II diabetes mellitus is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307. 

Service incurrence for certain diseases, including type II diabetes mellitus, will be presumed on the basis of an association with certain herbicide agents (e.g., Agent Orange). 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Such a presumption, however, requires evidence of actual or presumed exposure to herbicides. 

"Service in Vietnam" means actual service in the country of Vietnam during the time period above, and includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (finding that VA's requirement that a veteran must have stepped foot on the landmass of Vietnam or the inland waters of Vietnam for Agent Orange/herbicide exposure presumption is a valid interpretation of the statute); VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off-shore of the Republic of Vietnam is not qualifying service in Vietnam).  In other words, for purposes of applying the presumption of exposure to herbicides under 38 C.F.R. 
§ 3.307(a)(6)(iii), the serviceman must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.

What constitutes "inland waterways" was not defined in Haas and is not defined in VA regulations.  Thus, the Board has historically referred to the VA Adjudication Procedure Manual M-21 (Manual) for interpretive guidance.  The Manual maintains that inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  See VA Adjudication Procedure Manual M21-1, pt. IV, sub. pt. ii, ch. 2, § C.10.k.  The Manual clearly states that service aboard a ship that merely anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast does not constitute inland waterway service to establish presumptive exposure to herbicides.  Any such anchorage is considered to be in "blue water" and does not provide for a presumption of herbicide exposure.  Id. 

After review of an Institute of Medicine report, "Blue Water Navy Vietnam Veterans and Agent Orange Exposure", the Secretary of VA determined that the evidence available at that time did not support establishing a presumption of exposure to herbicides for Blue Water Navy Vietnam Veterans.  See 77 Fed. Reg. 76170 (Dec. 26, 2012).

The United States Court of Appeals for Veterans Claims (Court) determined that VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii), designating Da Nang Harbor as an offshore waterway, rather than an inland one, was inconsistent with the purpose of the regulation and did not reflect the VA's fair and considered judgment.  Gray v. McDonald, 27 Vet. App. 313 (2015).  The Court's holding in Gray does not conclude that Da Nang Harbor is an inland waterway.  

Ultimately, service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, the Veteran must show that he served in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6).  Second, the Veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e).  The Board notes that type II diabetes mellitus is one of the diseases listed therein.

Notwithstanding the foregoing a claimant is not precluded from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).
The evidence of record shows the Veteran was diagnosed with type II diabetes mellitus as early as 2004, and has continued to receive treatment for this disability and its residuals since that time.  Thus, the Veteran has a current disability.  38 C.F.R. § 3.303.

As noted above, type II diabetes mellitus is disease that will be presumptively service connected on the basis of in-service exposure to herbicides, including Agent Orange.  38 C.F.R. § 3.309(e).  Thus, the remaining question is whether the Veteran was exposed to the herbicides while on active duty, or if the disorder is otherwise related to his period of active service.

The record shows that the Veteran served aboard the USS Jouett from September 21, 1966 to August 19, 1968.  A review of Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents List (last updated December 9, 2014) shows that the USS Jouett operated on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore.  Additionally, the evidence shows that USS Jouett sent a whaleboat ashore from Da Nang Harbor for mission briefings on February 15, April 15, and June 1, 1968.  Because shore activity of some crewmembers has been documented, any Veteran aboard the ship at the time of documented shore activity will be eligible for the presumption of exposure if that Veteran provides a lay statement of personally going ashore.

Here, the Veteran submitted a statement as part of his September 2012 substantive appeal in which he indicated that he was on a boat which took the ship's commodore and captain to shore for a meeting, and that he waited on shore for hours in anticipation of their return. 

In addition, in December 2011, R.D.F., a fellow service member who served aboard the USS Jouett, authored a statement to VA in which he described arriving in Da Nang harbor in January or February 1968.  R.D.F. indicated that he and the Veteran accompanied the captain and other officers to the shore for a meeting, and were ordered to wait for their return.  R.D.F. indicated that they waited for four hours on the shore-and therefore, were in Vietnam. 

The Board finds no reason to doubt the credibility of these statements.  In light of the credible statements by the Veteran and R.D.F., indicating the Veteran personally went ashore while the USS Jouett was stationed in Da Nang Harbor, the Veteran is presumed to have been exposed to herbicides while in service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e); Gray, supra.

Accordingly, the Board finds that the Veteran has served in the Republic of Vietnam and is entitled to the presumption of service connection due to herbicide exposure for type II diabetes mellitus.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. 
§§ 3.307, 3.309.  As he has been diagnosed with type II diabetes mellitus, the Board therefore finds that service connection for this disability is warranted. 

ORDER

Service connection for diabetes mellitus is granted.


REMAND

A rating decision issued by the AOJ in January 2015 denied entitlement to service connection for erectile dysfunction, hypertension, bilateral hearing loss and sleep apnea (claimed as sleep disorders).   Thereafter, in August 2015, the Veteran entered a notice of disagreement as to the denial of these four issues.  

Also in August 2015, the AOJ issued a rating decision which granted TDIU, effective April 9, 2015; granted basic eligibility to Dependents' Educational Assistance from April 9, 2015; and continued a 70 percent disability rating for PTSD.  In December 2015, the Veteran entered a notice of disagreement as to the effective date of each.

When there has been an initial RO adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  To date, no statement of the case has been issued for any of the above-described issues.  Thus, remand for issuance of a statement of the case on this issue is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, these issues will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a statement of the case regarding the issues of service connection for erectile dysfunction, hypertension, bilateral hearing loss and sleep apnea (claimed as sleep disorders), entitlement to an earlier effective date for TDIU, for Dependents' Educational Assistance, and for the assignment of a 70 percent rating for PTSD.  Advise the Veteran of the time period in which to perfect an appeal.  If the Veteran perfects his appeal of any of these issues in a timely fashion, then return the case to the Board for its review, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


